                              United States District Court
                                                for the
                             Southern District of Georgia
                                 Waycross Division
        United States of America


                      V.                                                     113J5:17CR00003-8


           Donzel Kashif Fusseli
                                                  ORDER


              Before the Court is Defendant's Motion Requesting Judicial Recommendation (Doc. 332),

    Through the Motion, Defendant requests a recommendation from the Court that Defendant serve

    the last 12 months of his sentence of imprisonment in a residential reentry center.

              The authority to determine the facility where an inmate will serve his sentence is solely

    vested in the Bureau of Prisons. 18U.S.C, §3621(b). "Any order, recommendation, or request by

    a sentencing court that a convicted person serve a term of imprisonment in a community

    corrections facility shall have no binding effect on the authority of the Bureau under this section

    to determine or change the place of imprisonment of that person.'"(Id.)

              The Bureau of Prisons is in the optimal position to objectively evaluate and review

    inmates' classifications to guarantee that inmates are housed in facilities which are safer for the

    inmates and the staff while protecting the public from undue risk. See Federal Bureau of Prisons,

    Program Statement P5100.08.

              Accdrdingly. Defendant's Motion Requesting Judicial Recommendation is DENIED.

    S(?i)RDE R ED,this/f^ay of December,20]8.
      r.
o
o

      ^       I °                                      Signature of Judge
      g.      I i-i

       —                                               William T. Moore, Jr.
       o»                                              Judge, U.S. District Court
       <•»>



                                                       Name and Title of Judge
